                    Case 1:21-mj-03134-UA Document 3 Filed 03/19/21 Page 1 of 1
                   Case 8:20-cr-00321-DNH Document 48 Filed 03/19/21 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF NEW YORK


         UNITED STATES OF AMERICA
                                                            ORDER STAYING ORDER OF RELEASE
                      V.
                                                            Crim. No. 8:20-CR-321 (DNH)
         GUISSEPPI OSORIO,

                               Defendant.


                                      ORDER STAYING ORDER OF RELEASE

                  This matter is before the Court on the Government's Motion for Stay of Order of

         Release. The Court has considered the facts set forth in the Government's Motion for Stay

         of Order of Release, and finds that the stay is warranted pending this Court's consideration

         of and ruling on the Government's forthcoming request for a Review of Release Order

         pursuant to 18 U.S.C. § 3145. Accordingly, the Magistrate Judge's Order releasing the

         Defendant is stayed, and the Defendant shall not be released until further order of this

         Court.


         Dated: March 19, 2021




 U.S.D.C. for the Northern District of New York

I, the undersigned Clerk of the Court, do hereby certify
that this is a true correct and full copy of the original
document on file in my custody.

Total Pages(s) _1_
Dated 3/ 19/2021     John M. Domurad, Clerk
By PTM          ,Deputy Clerk
